Citation Nr: 0008311	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-32 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for dysentery, including 
as a residual of Agent Orange exposure.

2. Entitlement to service connection for a skin disorder, 
including as a residual of Agent Orange exposure.

3. Entitlement to service connection for a neurological and 
brain disorder, including headaches, including as a 
residual of Agent Orange exposure.

	
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
October 1968 with verified service in the Republic of 
Vietnam.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In November 1996, the Board remanded the veteran's claims to 
the RO for further evidentiary development.  In its remand, 
the Board also directed the RO to consider the veteran's 
repeated complaints of skin problems and infections at the 
site of his amputation, pursuant to Allen v. Brown, 7 Vet. 
App. 439 (1995) (when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.)  The Board said, "the RO must 
consider whether the skin disability at the site of the 
amputation was caused or worsened by the service-connected 
residuals of his amputation right lower extremity."   
However, it does not appear that the RO has yet considered 
the matter.  Therefore, the Board is again referring the 
matter of the veteran's skin problem and infections at the 
site of amputation to the RO for consideration pursuant to 
38 C.F.R. § 3.310 (1999) and Allen. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran has a skin disorder related to his period 
of military service, including exposure to Agent Orange.

3. No competent evidence has been submitted to demonstrate 
that the veteran has a neurological and brain disorder 
related to his period of military service, including 
exposure to Agent Orange.

4. No competent evidence has been submitted to demonstrate 
that the veteran currently has dysentery.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of well-grounded 
claim for service connection for a skin disorder, 
including as due exposure to Agent Orange.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 
(1999).
2. The veteran has not submitted evidence of well-grounded 
claim for service connection for a dysentery, including as 
due exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(a); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.655.
3. The veteran has not submitted evidence of well-grounded 
claim for service connection for a neurological and brain 
disorder, including headaches, including as due exposure 
to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a skin 
disorder, dysentery and a neurological and brain disorder, 
including headaches.  The legal question to be answered, 
initially, is whether the veteran has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail with respect to his claims and there is no duty to 
assist him further in the development of his claims.  
38 U.S.C.A. § 5107(a).  To that end, the Board remanded the 
veteran's claims in November 1996, to afford him the 
opportunity for further VA examination, but in February and 
August 1999, the veteran advised the RO that he was unable to 
travel in order to be examined by VA and asked that his 
claims be rated on the evidence associated with the claims 
folder.  As will be explained below, the Board finds that the 
veteran's claims are not well grounded.

I. Factual Background

An entrance examination is not of record.  Service medical 
records reveal that, in March 1968, while serving in the 
Republic of Vietnam, the veteran stepped on a mine and 
sustained a traumatic amputation of his right foot with 
multiple fragment wounds of both upper extremities, his right 
lower extremity and his face.  He was hospitalized for 
extensive treatment including wound closures and skin grafts.  
Physical examination findings at admission, in April 1968, 
were not referable to a skin disorder, dysentery or a 
neurological and brain disorder.  He underwent split 
thickness skin graft from the left thigh region to the areas 
of the right calf and left hand.  In July 1968, the veteran 
was recommended to a Physical Evaluation Board at which time 
diagnoses included absence of the right foot at the ankle 
joint, left upper arm fragment wounds and loss of substance 
and musculature of multiple sites involving the right patella 
and left lower leg.  On a report of medical history completed 
in July 1968, at the time he was examined for physical 
evaluation, the veteran checked yes to having frequent or 
severe headaches, skin diseases and stomach, liver or 
intestinal trouble and checked no to having dizziness or 
fainting spells,  When examined that day, neurologic, skin, 
gastrointestinal and abdominal abnormalities were not 
reported.   

VA medical records and examination reports, dated from 1969 
to 1998, are associated with the claims file and describe the 
veteran's complaints of skin problems, including at the site 
of his right foot amputation, and eye and psychiatric 
difficulties, headaches and gastrointestinal distress.  He 
has undergone extensive medical treatment for residuals of 
his multiple fragment wounds and right leg injury. 

When examined by VA in April 1969, the only skin 
abnormalities reported were multiple small pigmented spots 
secondary to penetration of minute foreign bodies that 
involved the face, forehead, hands and the right lower 
extremity, too numerous to delineate.  The veteran's 
digestive system was normal and there was normal motor 
function apparent in the lower extremities aside from the 
absence of his right foot.  

A February 1970 VA dermatological examination report 
indicates that the veteran complained of a rash on his legs 
that he had since discharge in 1968.  He described the rash 
as being linear along the left inner thigh.  The veteran 
indicated that the rash gradually disappeared and he was left 
with a scar on the leg.  Diagnoses included numerous scars 
over the veteran's body, right eyebrow and donor site, left 
anterior thigh.  

According to a November 1970 VA special surgical examination 
report, the veteran sustained left-hand injury and right foot 
amputation when he attempted disarm a land mine.  Skin grafts 
were applied to his right leg and left hand.  There were no 
findings referable to gastrointestinal or brain disorders. 

Also in November 1970, the veteran was afforded a VA special 
dermatological examination.  He reported that he was bothered 
by scaliness of the scalp, at times forming scabs.  He was 
treated with lotion and shampoo in service that was helpful, 
but did not completely clear it up and he had problems with 
recurrences.  His scalp itched periodically and much dandruff 
was noted.  Diagnoses included seborrheic dermatitis of the 
scalp, mild to moderate in degree, multiple scar formations 
due to traumatic injury to right foot and ankle, well healed 
right thigh, donor site left upper thigh well healed.  There 
were multiple powder fragments in the right antecubital 
region, scar formation over the right eyebrow with some 
powder tattooing around the lids.

In March 1971, the veteran underwent surgery by VA for 
removal of shrapnel in his neck.  A November 1971 VA 
outpatient dermatology record documents that the veteran was 
seen for pruritus in his scalp.  No lesions or dandruff were 
visible.  According to a record dated the next day, the 
veteran complained of psoriasis for which he sought 
medication rather than hospitalization.  In July 1971, the 
veteran complained of psoriasis on his right eyebrow that he 
had while in service.  Dermatitis was noted on the veteran's 
right eyebrow  

A February 1972 VA examination report reflects the veteran's 
complaints of temporal headaches with a dull ache in the left 
eye and blurring of vision.  The veteran reported that while 
hospitalized in 1969 he noticed his temporal headaches after 
reading a lot.  The VA eye specialist diagnosed a right eye 
brow scar, powder burns of the upper and lower lids, 
bilateral, foreign bodies, subconjunctival, temporal and 
nasal, left, astigmatic error of refraction, bilateral (?) by 
history with no evidence of residuals, foreign body in right 
eye.  Other examination findings were not referable to a skin 
disorder or gastrointestinal disorder.  Neurologic 
examination recounted the veteran's injury and right foot 
amputation with well healed amputation stump.  A brain or 
neurological disorder was not diagnosed.

VA outpatient records dated from June to November 1972 report 
complaints and treatment for infection at the skin graft of 
the veteran's right leg.

In April 1975, when seen in the VA outpatient clinic, the 
veteran said his hands dried up easily and he experienced 
gastric discomfort.  Hand lotion, pHisoHex and antacid were 
recommended.

An August 1976 VA ophthalmologic consultation report reflects 
the veteran's complaints of worsening headaches, photophobia 
and a painful sensation when he read a lot.  His history of 
shrapnel injury to the face with powder burns to the lid 
areas was noted and possibly shrapnel remains in the eye or 
lids.  The assessment included scattered anterior scars of 
the cornea that scattered with light and caused the veteran's 
symptoms.     

According to an August 1977 outpatient record, the veteran 
complained of abdominal pain with loose bowels for the last 
two weeks.  Lomotil was prescribed.

A November 1976 VA special eye examination report includes 
the veteran's complaints of frontal headaches and bilateral 
eye pain..  The veteran said his eyes were injured in a land 
mine explosion in service in 1969.  His eyes started to ache 
in 1969 while hospitalized, he used to wear glasses as a 
child and started wearing them again in the hospital.  
Diagnoses were not referable to a neurological, headache or 
brain disorder or to skin or gastrointestinal problems.

The veteran underwent VA examination in October 1978 and the 
examination report notes his multiple tattooing from powder 
burns involving the eyelids, minor in degree.  A brain, 
neurologic or gastrointestinal disorder was not diagnosed.  A 
special psychiatric examination diagnosed psychoneurosis 
anxiety reaction that was chronic and severe.

An undated VA outpatient record, evidently dated in 1979, 
reflects that the veteran was exposed to Agent Orange and 
currently complained of tingling fingertips and headache.  A 
neurology evaluation was requested.

A May 1979 VA initial data base examination report for 
possible exposure to toxic chemicals shows that the veteran 
said he was exposed to defoliant in Vietnam in 1968.  He 
reported having some diarrhea and vomiting associated with 
acute frontal headaches on two occasions and was also very 
nervous.  Neurological and skin examination findings were 
within normal limits and a gastrointestinal disorder was not 
reported. 

A June 1981 gastrointestinal clinic consultation report shows 
that the veteran complained of diarrhea that lasted several 
hours with no symptoms that day.  The impression was 
visicle(?) allergy.

A July 1982 VA outpatient record reflects the veteran's 
complaints of an intermittent abdominal rash that was not too 
itchy and lasted up to three weeks.  He had an erythematous 
irregular marginal area at the periumbilical area of unknown 
etiology.

A December 1982 Agent Orange examination report describes the 
veteran's complaints of an ulcer at the site of his right 
foot amputation and sleep difficulty.  Diagnoses included 
ulcer at the right lower leg amputation site due to pressure 
from prosthesis, anxiety neurosis with depression and 
insomnia secondary to anxiety.

In March 1983, the veteran underwent VA examination and 
complained of memory problems, slurred speech and difficulty 
functioning normally.  The veteran complained of anxiety 
symptoms.  Post-traumatic stress disorder (PTSD), chronic, 
was diagnosed.  Findings and diagnoses were not referable to 
gastrointestinal and skin disorders.

In June 1983, a VA outpatient treatment record indicates that 
the veteran complained of diarrhea since serving in Vietnam.  
Prior to his injuries he experienced nausea, vomiting and 
diarrhea that were treated with penicillin but no cause was 
found.  Thereafter, he had episodes of diarrhea, nausea and 
flu like symptoms.   

A January 1984 VA record entry indicates that the veteran was 
seen for a rash on his buttock that was described as dry, 
eczematous and not acute.   

According to a July 1984 VA outpatient record, the veteran 
was referred for eye examination after complaints that 
included photophobia, headaches and the need to wear dark 
glasses all day.  Two days later, the veteran was seen for 
multiple complaints that included diarrhea and vomiting after  
eating, fatigue, headache and hair loss.  

According to a March 1985 statement prepared by the veteran's 
wife, he experienced severe nauseating headaches, sharp eye 
pain, dizziness, nausea and vomiting that was treated with 
medication and caused by chemical burns and scarring from 
mine blasts and surgery in service.  It was further noted 
that he experienced a strange diarrhea with stomach cramps 
and vomiting, similar to the stomach flu, for which he took 
antacids.  Further, the veteran's wife said he veteran had 
severe dysentery several times in service that lasted for as 
long as three days, due to chemical exposure in service.  

In March 1987, the veteran complained of momentary amnesia 
with tingling in the back part of his brain.  He also said 
all the soft tissues in his body were infected with Agent 
Orange or other chemicals and he described mental blackouts.  
He underwent an electroencephalogram (EEG) to rule out 
seizures and brain damage.  Results of an EEG and brain scan 
were normal.

When seen in the VA outpatient clinic in July 1988, the 
veteran felt he had another personalty and needed anti-
psychotic medication.  He wanted medication to stimulate and 
clear up his mind and said he experienced numbness in the 
back of his brain.  The veteran indicated that his mental 
abilities were variously clear and clouded but objected to 
medication that would further cloud his thought process or 
tire him.

In November 1988, a VA clinical record indicates that the 
veteran complained of skin lesions on his left thigh and 
stump since 1969 and had chloracne all over his body.  He 
also reported prostate swelling and stomach cramps for which 
he took antacids.  Eczema on his left thigh was diagnosed

A January 1989 VA dermatology clinic consultation report 
shows that the veteran complained of skin lesions on his left 
thigh with papular rash and crust and also chloracne all over 
his body.  The veteran reported periodically developing skin 
lesions on his left thigh graft site but cleared it up with 
an herb.  The assessment was eczema on the left thigh and 
bacterial sinus tracts following abscesses.

An April 1989 VA dermatology clinic record shows that the 
veteran had inactive sinus tracts on his right stump.  The 
assessment was recurrent sinus tract/abscesses.

VA records dated in June 1992 describe the veteran's problems 
as amputation of the right foot, PTSD and paranoid 
schizophrenia.  They indicate that, although the veteran was 
diagnosed with PTSD, he presented in a psychotic way and 
further tests were recommended.

An August 1997 VA outpatient record includes an impression of 
organic brain syndrome, malignancy (mendacious disorder?), 
organic delusional disorder, PTSD and psychoses, not 
otherwise specified.  A psychiatric record of the same date 
describes the veteran's complaints of memory and 
concentration problems. He also reported medical problems 
that included headaches, vomiting and sinus problems.  The 
record notes some question about the about the veteran's 
diagnosis and the possibility of organic brain syndrome, 
organic delusional disorder, PTSD, psychosis and mendacious 
disorder.  

March 1998 office records from Jan Speabaugh, M.D., show that 
the veteran had chemical exposure, with severe headaches and 
nasal problems for which a decongestant was prescribed.  X-
rays of the veteran's sinuses were normal.  

An August 1998 VA psychiatric record notes that the veteran 
lost his right foot and sustained a head injury in a land 
mine explosion in service.  He had severe headaches daily and 
had nausea and vomiting when they were severe.  Diagnoses 
included old head trauma and headaches, secondary to head 
trauma.

In January and May 1999, the veteran failed to report for VA 
examinations scheduled pursuant to the Board's November 1996 
remand.  The veteran's wife indicated that he was too ill to 
travel to the VA examination center.

According to a February 1999 private hospital record, the 
veteran underwent surgical repair of his left inquinal 
hernia.  He subjectively complained of feeling like his 
intestines were hanging out.  The veteran had no 
gastrointestinal complaints and, other than a concussion, had 
no neurological complaints.    

In April 1999, the veteran's wife said that the veteran was 
unable to correspond or drive responsibly but civilian 
physicians said that much of his stomach pain and digestive 
problem was from the hernia he received in active military 
duty caused by a helicopter crash/mine blast that was 
misdiagnosed by VA for many years.  She indicated that he 
would try to keep a new VA examination appointment but his 
mental condition continued to deteriorate due to chemical 
exposure and/or shrapnel to the brain.

In a statement received in August 1999, the veteran said 
there was plenty of proof in the files to support  his claims 
of disability due to Agent Orange exposure.  He said he was 
unable to travel, did not know here he was most of the time 
and had headaches all the time.
 
II. Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic diseases of 
the nervous system in service, its incurrence coincident with 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id. 

The VA has issued final regulations implementing the decision 
of the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994); 61 Fed. Reg. 57586, 89 (November 7, 1996).  
Where a veteran was exposed to a herbicide during service and 
chloracne become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to a herbicide agent during active military service, 
service connection may be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307(6), 3.309(e).  The 
Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994). 

Recently, the Secretary has determined that there is no 
positive association between herbicide exposure and 
motor/coordination dysfunction, chronic peripheral nervous 
system disorders  metabolic and digestive disorders, skin 
cancer, cognitive and neuropsychiatric disorders, 
gastrointestinal tumors, brain tumors and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 64 Fed. 
Reg. 59232, 59233 Nov. 2, 1999.

The National Academy of Sciences (NAS), in Update 1998, 
assigns metabolic and digestive disorders to a category 
labeled inadequate/insufficient evidence to determine whether 
an association exists.  This is defined as meaning that the 
available studies are of insufficient quality, consistency, 
or statistical power to permit a conclusion regarding the 
presence or absence of an association with herbicide 
exposure.  Id.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability. Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); see also Caluza b. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The Board recognizes that the veteran served in the Republic 
of Vietnam.  In view of the plain language of 38 U.S.C. 
§ 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), however, 
neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of a well-grounded claim where 
the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e).  In other 
words, both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent.  McCartt v. West, 12 Vet. App. 164 
(1999)(demonstrating that direct service connection must be 
awarded in Agent Orange cases where Epps/Caluza elements have 
been established).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655 (1999).

A. Service Connection for Dysentery

The veteran has contended that service connection should be 
granted for dysentery.  The record demonstrates that when 
examined for physical evaluation in July 1968, the veteran 
complained of having had stomach trouble, but a 
gastrointestinal abnormality was not described on the 
examination report.  Moreover, on VA examinations after the 
veteran's separation from service, there was no showing that 
the veteran had dysentery.  While in approximately 1977, some 
ten years after discharge, the veteran reported having 
gastrointestinal symptomatology that he blamed on service and 
exposure to Agent Orange, the evidence does not show that he 
currently has dysentery.  Furthermore, the veteran has 
submitted no evidence to show that he currently has 
dysentery.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has dysentery has 
been presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

B. Service Connection for A Skin Disorder

The veteran has contended that service connection should be 
granted for a skin disorder, included as due to Agent Orange.  
Even assuming that the veteran's exposure to Agent Orange in 
service is conceded, a basis for granting service connection 
for a skin disorder due to such exposure is not presented.  
Service medical records are negative for complaints or 
findings referable to a chronic disorder of the skin, 
including chloracne and further reflect that his skin was 
normal on separation from service.  The first post service 
evidence of record of a skin disorder is from February 1970 
when the veteran described a rash on his legs, his left 
thigh, although neither a skin disorder or chloracne were 
diagnosed at the time.  In November 1971 he was treated for 
pruritus in the scalp and, thereafter, for an abdominal rash, 
eczema and dermatitis.  Although the veteran has repeatedly 
told VA examiners that he had a skin disorder manifested by 
itching and scaling as a consequence of exposure to an 
herbicide in service, no medical opinion or other medical 
evidence relating any skin disorder to service or any 
incident of service, including exposure to Agent Orange, has 
been presented.  

C. Service Connection for a Neurological and Brain Disorder 

The veteran has also contended that service connection should 
be granted for a neurological and brain disorder and 
headaches, including as due to exposure to Agent Orange.  
Although the evidence shows that the veteran was diagnosed 
with PTSD and possibly an organic delusion disorder and 
organic brain disorder, no competent medical evidence has 
been submitted to show that his disability is related to 
service or any incident thereof, including exposure to Agent 
Orange.  On the other hand, the record reflects, that while 
the veteran sustained a traumatic injury in service, a 
neurological abnormality was not reported on separation from 
service.  Post service medical records reflected the 
veteran's complaints, starting in 1972, of headaches and 
eyestrain.  He was diagnosed with anxiety and, in 1983, with 
PTSD, but the first post service evidence of organic brain 
disorder is from approximately 1997, nearly thirty years 
after the veteran's separation from service.  In short, no 
medical opinion, or  other medical evidence relating the 
veteran's organic brain disorder, organic delusion disorder 
or headaches to service or any incident of service has been 
presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494 (1992).  See also Harvey 
v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran 
has not submitted any medical opinion or other medical 
evidence that supports his claims.  The evidence now of 
record fails to show that the veteran has a skin disorder, 
neurological or brain disorder or dysentery related to 
service or any incident thereof, including exposure to Agent 
Orange.  As the veteran failed to report for VA examinations 
scheduled to help resolve the questions at issue, this 
decision by the Board necessarily is based on the evidence of 
record.  38 C.F.R. § 3.655.  Thus, these claims may not be 
considered well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.  Since 
the claims are not well grounded, they must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claims of entitlement 
to service connection for a skin disorder, neurological and 
brain disorder and dysentery on a ground different from that 
of the RO, that is, whether the veteran's claim is well 
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has not been prejudiced by the Board's 
decision.  In assuming that the claims were well grounded, 
the RO accorded the veteran greater consideration than his 
claims warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection for dysentery, including as due to Agent 
Orange exposure, is denied.

Service connection for a skin disorder, including as due to 
Agent Orange exposure, is denied.

Service connection for a neurological and brain disorder, 
including as due to Agent Orange exposure, is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

